PER CURIAM.
This court is of opinion that plaintiff should be allowed to establish whatever cause of action she may have, whether it be under the Labor Law (Consol. Laws, c. 31), or at common law, entirely unaffected by the provisions of the Labor Law. We think, therefore, that her motion for leave to serve the proposed amended complaint should have been granted on appropriate terms. Order reversed, with $10 costs and disbursements, and the motion for leave to serve an amended complaint granted, on condition that within 20 days plaintiff pay to defendant the full taxable costs in this action, including the costs and disbursements on the- former appeal. For opinion below, see 83 Misc. Rep. 367, 145 N. Y. Supp. 938.